Title: From Thomas Jefferson to John F. Oliveira Fernandes, 28 February 1806
From: Jefferson, Thomas
To: Fernandes, John F. Oliveira


                        
                            Sir
                     
                            Washington Feb. 28. 06.
                        
                        Some time last summer I recieved information from my house-joiner at Monticello that some watermen had put
                            into his hands a very elegant walking staff which they had brought for me, but accompanied by no letter or other
                            indication from what quarter it came. I was near returning from my autumnal visit to that place before this information
                            recurred to my mind when I made enquiry for the object and it was produced to me. I desired the person on my departure to
                            trace from what quarter it came but before I recieved from him the result of his enquiries mr Newton made enquiry of me
                            whether I had recieved such a thing, & yesterday informed me more particularly that the favor had come from yourself. I
                            enter into these details to shew how it has happened that I have been so long silent. it is now high time that I make my
                            acknolegements to you for what is certainly the most elegant thing of the kind I have ever seen; and worthy of place, as a
                            curiosity, in any Cabinet whatever I percieve that it is of the horn of some animal, but cannot conjecture of what.
                            setting a high & just value on this mark of your attention, I pray you to accept my particular thanks for it, & with
                            them my salutations & assurances of great respect & consideration.
                        
                            Th: Jefferson
                     
                        
                    